                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:18-CR-00220-RJC-DSC
 USA                                               )
                                                   )
    v.                                             )                 ORDER
                                                   )
 GARY DWIGHT TAYLOR                                )
                                                   )

         THIS MATTER is before the Court upon motion of the defendant pro se, (Doc. No. 19),

to reconsider the denial of his motion for a recommendation that he be placed in home

confinement, (Doc. No. 18: Order).

         The United States Court of Appeals for the Fourth Circuit has ruled that neither the

federal statutes nor the Rules of Criminal Procedure authorize a motion for reconsideration in a

criminal case. United States v. Breit, 754 F.2d 526, 530 (4th Cir. 1985) (“[D]efendant’s remedies

are limited by the statutes and Federal Rules of Criminal and Appellate Procedure . . .”).

Accordingly, a defendant must file a notice of appeal within 14 days after the entry of the order

being appealed. Fed. R. App. P. 4(b)(1)(A)(i).

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 19), is

DISMISSED.

         The Clerk is directed to certify copies of this Order to the defendant and the United States

Attorney.

 Signed: August 6, 2020




         Case 3:18-cr-00220-RJC-DSC Document 20 Filed 08/06/20 Page 1 of 1
